Citation Nr: 0914497	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of gunshot wound to the left flank.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1981.  

This appeal arises from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
residuals of gunshot wound to the left flank, and assigned a 
10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a higher initial rating for residuals 
of gunshot wound to the left flank.  The Schedule for Rating 
Disabilities provides criteria for evaluating disability due 
to muscle injury, based on the muscle group involved and 
whether there is evidence of slight, moderate, moderately 
severe or severe disability of the muscles.  The grades of 
disability from slight to severe are defined at 38 C.F.R. 
§ 4.56 (2008).  Each grade is evaluated based on the type of 
injury, history, and objective findings.  The descriptions of 
the original injury and the history of treatment are of great 
probative value in rating disability of the muscles due to 
gunshot wounds.  The ten percent rating currently assigned 
represents moderate impairment.  The criteria for a higher 
rating requires evidence of moderately severe disability of 
the muscles.  The criteria defining moderately severe 
disability includes an injury resulting in prolonged 
infection, and showing hospitalization for treatment.  

Service treatment records in the claims folder include a 
January 31, 1981 record demonstrating the Veteran was taken 
to the emergency after being shot in the back and a physical 
examination showing he had an entry wound in the left flank.  
March 1981 records document the Veteran had abdominal surgery 
for a gunshot wound in January 1981.  July 1981 records 
indicate that he complained of knots in his incision.  The 
service treatment records are incomplete.  They do not 
include a clinical summary or other document indicating 
whether the Veteran was hospitalized and, if so, if it was 
for a prolonged period.  In addition, there is no record 
indicating whether the gunshot wound resulted in any 
infection, sloughing of soft parts or intermuscular scarring.  
The service treatment records of the gunshot wound are 
incomplete.  The Veteran's claim must be remanded to obtain 
his records of treatment from the Naval Regional Medical 
Center in Jacksonville, Florida for the gunshot wound 
sustained on January 31, 1981.  

The evidence of record does not include a specific 
identification of the muscle group or groups affected by the 
Veteran's service connected residuals of gunshot wound to the 
left flank.  As the service treatment records were incomplete 
and did not provide the history of treatment necessary to 
adequately describe the original injury and course of 
treatment another VA examination should be conducted to 
identify the muscle groups involved and to allow the examiner 
to review the complete service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's records of 
treatment from the Naval Regional Medical 
Center in Jacksonville, Florida for a 
gunshot wound sustained on January 31, 
1981.  This should include any records of 
hospitalization and outpatient treatment 
for the period from January 31, 1981 to 
March 23, 1981.  

2.  When the actions ordered in paragraph 
one have been completed or the custodian 
of the records has informed VA they do 
not have the records, the Veteran should 
be afforded a VA examination by a surgeon 
to determine the severity of his gunshot 
wound to the left flank.  The surgeon is 
asked to review the service treatment 
records documenting treatment of the 
gunshot wound to the left flank sustained 
on January 1, 1981.  In the report of 
examination, the following must be 
answered:  

a.	What muscle group/s were affected by 
the gunshot wound to the left flank?

b.	Was the gunshot wound a deep 
penetrating wound by a small high 
velocity missile or large low velocity 
missile?  

c.	Did the wound result in prolonged 
infection?

d.	Is there evidence of sloughing of soft 
parts or intermuscular scarring?

e.	Is there evidence of prolonged 
hospitalization for treatment of the 
wound?  

f.	Is there evidence of signs and 
symptoms of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement?  

g.	Does the muscle injury result in the 
Veteran being unable to keep up with 
work requirements?

h.	Is there objective evidence indicating 
the track of the missile through one 
or more muscle groups?  Are there 
indications on palpation of loss of 
deep fascia, muscle substance compared 
with the sound side.  

i.	Do tests of strength and endurance 
compared with the sound side 
demonstrate positive evidence of 
impairment?  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




